AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                     __________        of North
                                                                  District      Carolina
                                                                           of __________

                  United States of America                            )
                             v.                                       )     Case No.        5:18-CR-519-D
                                                                      )
                DOMINIQUE WILLIAMS                                    )
                             Defendant                                )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: Terry Sanford Federal Building                                                     6thFloor
                                                                           Courtroom No.: 5th FloorCourtroom
         310 New Bern Avenue
         Raleigh, North Carolina                                           Date and Time: January 10, 2019 at 10:30 a.m.


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           1/7/19
                                                                                             Judge’s signature



                                                                            JAMES E. GATES, US MAGISTRATE JUDGE
                                                                                           Printed name and title




                         Case 5:18-cr-00519-D Document 10 Filed 01/07/19 Page 1 of 1
